DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election-of-Species
Applicant’s election of Apparatus Species A, recited by claims 1-4, 14-18, and 20 in the reply filed on July 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-13 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as each being drawn to a nonelected species, there being no allowable generic or linking claim. 
In applicant’s Response to Election dated 7/5/2022, applicant asserted that claim 3 is generic to all species.  The examiner disagrees with that assertion.  Claim 3 recites Apparatus Species A and is not generic to any of the other species.  Claim 3 specifies that “the aspheric lens adjusts a width of the laser beam to be larger than that of the transparent window such that an outermost portion of the laser is reflected by the reflector before being incident on the transparent window”.  This language corresponds to Apparatus Species A, which is illustrated in applicant’s Figure 6 and discussed in Par. [0031]-[0098] of applicant’s specification.  As discussed below, claim 3 contains allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-001642 by Hachiya in view of U.S. 2019/0311923 by Kim.
With regard to claim 1, Hachiya teaches wafer processing equipment comprising a laser module that comprises a first laser source A (in Figure 5) and a second laser source B (in Figure 5), wherein a first laser beam emitted by the first laser source and a second laser beam emitted by the second laser source are combined (at band pass filter 10 in Figure 5) into a final beam having a first intensity in a central region and a second intensity at a periphery region, and wherein the second intensity is greater than the first intensity (pages 4 and 6-10 of translation).  Hachiya teaches having the final beam pass through a transparent window (item 7 in Figure 1) such that the final beam can be incident on the entirety of a lower surface of the wafer (item W in Figures 1 and 5) that is impacted by the laser beam (pages 4 and 7 of translation).  Applicant’s limitation specifying that the equipment is cleaning equipment is not given patentable weight because it only appears in the preamble and recites intended use (see MPEP 2114) of the apparatus.  Since the equipment of Hachiya can heat a wafer, the equipment of Hachiya is considered to be structurally capable of contributing to a wafer cleaning process because heating a wafer is a well-known step of well-known wafer cleaning techniques.    
Hachiya does not teach that the laser module outputs the final laser beam into a hollow region of a housing, wherein an upper part of said hollow region is covered by Hachiya’s transparent window.   
Kim teaches that when using a laser-light-emitting heating module to heat the bottom of a wafer, the laser-light-emitting heating module can advantageously be contained with a housing that comprises a hollow region and an upper part that is covered by a transparent window that allows laser light to be outputted to the wafer’s bottom (Par. 0077-0088).  Kim teaches that such a housing can advantageously function to protect the heating module (Par. 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hachiya such that the final laser beam formation equipment – including first laser source A, second laser source B, and band pass filter 10 in Hachiya’s Figure 5 – are all contained without a housing that comprises a hollow interior, and wherein an upper part of the hollow interior is covered by Hachiya’s transparent window (item 7 in Hachiya’s Figure 1) such that the band pass filter outputs the final laser beam into the hollow region of the housing such that the final laser beam exits the housing by passing through the Hachiya’s transparent window.  The motivation for storing the laser beam formation equipment in a housing was provided by Kim, who teaches that a housing can advantageously function to protect heating module equipment.  Enclosing the laser beam formation equipment in a housing would advantageously protect the laser beam formation equipment from potential harms from the external environment.  
With regard to claim 2, in the combination of Hachiya in view of Kim, the laser module comprises a laser supply section that supplies that laser beam and an aspheric lens that transforms the profile of the laser beam (page 6 of translation).  
With regard to claim 14, in the combination of Hachiya in view of Kim, the final beam has a first intensity in a central region that is incident on a center region of the wafer and a second intensity at a periphery region that is incident on an edge region of the wafer, wherein the edge region surrounds the center region, and wherein the second intensity is greater than the first intensity (pages 4 and 6-10 of Hachiya translation).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP2016-001642 by Hachiya in view of U.S. 2019/0311923 by Kim as applied to claim 2 above, and further in view of U.S. 2010/0193483 by Chen.
With regard to claim 4, the combination of Hachiya in view of Kim teaches that the laser’s intensity profile is a result-effective variable that affects the extent to which surfaces of the wafer are heated (pages 6-10 of translation of Hachiya).  The combination of Hachiya in view of Kim does not teach that the aspheric lens comprises first and second lenses.  
Chen teaches that that when shaping a laser beam’s intensity profile, this can advantageously be achieved with two aspheric lenses, wherein optimizing the distance between the aspheric lenses allows one to adjust the intensity profile (Par. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hachiya in view of Kim such that the aspheric lens comprises two aspheric lenses such that the intensity profile of the laser beam can be advantageously optimized by adjusting the distance between the two aspheric lenses.  The combination of Hachiya in view of Kim teaches that the laser’s intensity profile is a result-effective variable that affects the extent to which surfaces of the wafer are heated, and the motivation for performing the modification was provided by Chen, who teaches that that when shaping a laser beam’s intensity profile, this can advantageously be achieved with two aspheric lenses, wherein optimizing the distance between the aspheric lenses allows one to adjust the intensity profile.  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-001642 by Hachiya in view of U.S. 2019/0311923 by Kim.
With regard to claims 15 and 16, Hachiya teaches wafer processing equipment comprising a laser module that comprises a first laser source A (in Figure 5) and a second laser source B (in Figure 5), wherein a first laser beam emitted by the first laser source and a second laser beam emitted by the second laser source are combined (at band pass filter 10 in Figure 5) into a final beam having a first intensity in a central region and a second intensity at a periphery region, and wherein the second intensity is greater than the first intensity (pages 4 and 6-10 of translation).  Hachiya teaches having the final beam pass through a transparent window (item 7 in Figure 1) such that the final beam can be incident on the entirety of a lower surface of the wafer (item W in Figures 1 and 5) that is impacted by the laser beam (pages 4 and 7 of translation).  Applicant’s limitation specifying that the equipment is cleaning equipment is not given patentable weight because it only appears in the preamble and recites intended use (see MPEP 2114) of the apparatus.  Since the equipment of Hachiya can heat a wafer, the equipment of Hachiya is considered to be structurally capable of contributing to a wafer cleaning process because heating a wafer is a well-known step of well-known wafer cleaning techniques.    
Hachiya does not teach that the laser module outputs the final laser beam into a hollow region of a housing, wherein an upper part of said hollow region is covered by Hachiya’s transparent window.   
Kim teaches that when using a laser-light-emitting heating module to heat the bottom of a wafer, the laser-light-emitting heating module can advantageously be contained with a housing that comprises a hollow region and an upper part that is covered by a transparent window that allows laser light to be outputted to the wafer’s bottom (Par. 0077-0088).  Kim teaches that such a housing can advantageously function to protect the heating module (Par. 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hachiya such that the final laser beam formation equipment – including first laser source A, second laser source B, and band pass filter 10 in Hachiya’s Figure 5 – are all contained without a housing that comprises a hollow interior, and wherein an upper part of the hollow interior is covered by Hachiya’s transparent window (item 7 in Hachiya’s Figure 1) such that the band pass filter outputs the final laser beam into the hollow region of the housing such that the final laser beam exits the housing by passing through the Hachiya’s transparent window.  The motivation for storing the laser beam formation equipment in a housing was provided by Kim, who teaches that a housing can advantageously function to protect heating module equipment.  Enclosing the laser beam formation equipment in a housing would advantageously protect the laser beam formation equipment from potential harms from the external environment.  
With regard to claim 17, in the combination of Hachiya in view of Kim, the profile of the laser beam provides uniform heating to the entire lower surface of the wafer (Abstract and page 10 of Hachiya translation).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP2016-001642 by Hachiya in view of U.S. 2019/0311923 by Kim as applied to claim 15 above, and further in view of U.S. 2020/0035517 by Hidaka.  
With regard to claim 18, the combination of Hachiya in view of Kim does not specify that an intensity at a center region of the final laser beam is greater than an intensity at an edge region of the laser beam. 
Hidaka teaches that when heating a bottom surface of a wafer with a laser beam, the outermost edges (the outermost edges are the edges outside the range “A” of the profile shown in Figure 3B) of the laser beam can be gradually decrease down to zero intensity instead of instantly dropping to zero (Par. 0065-0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hachiya in view of Kim such that outermost edges of the laser beam – outermost edges that do not even impact the bottom of the wafer – gradually decrease down to zero intensity.  In this combination of Hachiya in view of Kim in view of Hidaka, these gradually-decreasing outer edges have a lower intensity than the portion of the beam that impacts the center of the wafer and the portion of the beam that impacts the outer periphery of the wafer.  In this combination of Hachiya in view of Kim in view of Hidaka, the gradually-decreasing and non-wafer-impacting outermost edges of the final laser beam correspond to the edge region of claim 15.  Hidaka teaches that when heating a bottom surface of a wafer with a laser beam, the outermost edges (the outermost edges are the edges outside the range “A” of the profile shown in Figure 3B) of the laser beam can be gradually decrease down to zero intensity instead of instantly dropping to zero, and the motivation for performing the modification is that such a laser beam could still successfully perform the role of the laser beam in the combination of Hachiya in view of Kim.  
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP2016-001642 by Hachiya in view of U.S. 2019/0311923 by Kim.
With regard to claim 20, Hachiya teaches wafer processing equipment comprising a laser module that comprises a first laser source A (in Figure 5) and a second laser source B (in Figure 5), wherein a first laser beam emitted by the first laser source and a second laser beam emitted by the second laser source are combined (at band pass filter 10 in Figure 5) into a final beam having a first intensity in a central region and a second intensity at a periphery region, and wherein the second intensity is greater than the first intensity (pages 4 and 6-10 of translation).  Hachiya teaches having the final beam pass through a transparent window (item 7 in Figure 1) such that the final beam can be incident on a lower surface of the wafer (item W in Figures 1 and 5; pages 4 and 7 of translation).  Applicant’s limitation specifying that the equipment is cleaning equipment is not given patentable weight because it only appears in the preamble and recites intended use (see MPEP 2114) of the apparatus.  Since the equipment of Hachiya can heat a wafer, the equipment of Hachiya is considered to be structurally capable of contributing to a wafer cleaning process because heating a wafer is a well-known step of well-known wafer cleaning techniques.    
Hachiya does not teach a housing comprising a hollow region, wherein an upper part of said hollow region is covered by Hachiya’s transparent window.   
Kim teaches that when using a laser-light-emitting heating module to heat the bottom of a wafer, the laser-light-emitting heating module can advantageously be contained with a housing that comprises a hollow region and an upper part that is covered by a transparent window that allows laser light to be outputted to the wafer’s bottom (Par. 0077-0088).  Kim teaches that such a housing can advantageously function to protect the heating module (Par. 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hachiya such that the final laser beam formation equipment – including first laser source A, second laser source B, and band pass filter 10 in Hachiya’s Figure 5 – are all contained without a housing that comprises a hollow interior, and wherein an upper part of the hollow interior is covered by Hachiya’s transparent window (item 7 in Hachiya’s Figure 1) such that the band pass filter outputs the final laser beam into the hollow region of the housing such that the final laser beam exits the housing by passing through the Hachiya’s transparent window.  The motivation for storing the laser beam formation equipment in a housing was provided by Kim, who teaches that a housing can advantageously function to protect heating module equipment.  Enclosing the laser beam formation equipment in a housing would advantageously protect the laser beam formation equipment from potential harms from the external environment.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 3.  With regard to claim 3, the most relevant prior art is the combination of JP2016-001642 by Hachiya in view of U.S. 2019/0311923 by Kim used above to reject claim 2.  The combination of Hachiya in view of Kim fails to teach that the apparatus comprises a reflector that reflects the laser beam along a surface of the housing defining the hollow region, wherein the aspheric lens adjusts a width of the laser beam to be larger than that of the transparent window such that an outermost portion of the laser beam is reflected by the reflector before being incident on the transparent window.  The reviewed prior art does not provide motivation to modify the apparatus of Hachiya in view of Kim to arrive at the apparatus recited by claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
July 16, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714